Citation Nr: 1544363	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-28 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals, removal of moles (claimed as skin condition).


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 to October 1975, and in the Army National Guard from November 1975 to June 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claim has since been transferred to the RO in Boston, Massachusetts. 

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO in Togus, Maine.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's skin condition was incurred as a result of his service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for the residuals of removal of moles, claimed as a skin condition, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for residuals of removal of moles, claimed as a skin condition (hereinafter, "skin condition") is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341   (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, it is the Veteran's contention that, while serving as an engineer for 28 months in Vietnam, he was exposed on a regular basis to sunlight without any type of protection, resulting in frequent sunburns, and that such long-term exposure caused his current skin condition.  The Board finds that during the appeal period the Veteran has had a diagnosis of basal cell carcinoma, squamous cell carcinoma and actinic keratoses.  In addition, the Board notes that sun exposure was conceded at the Veteran's August 2015 hearing.

Therefore, the remaining question is whether there is a nexus, or link, between the current shown disability and the Veteran's service.  

The Board finds that the evidence is, at least, in relative equipoise.  The Veteran's private dermatologist, Dr. R.L.K., opined in October 2010 that the Veteran's skin condition was as likely as not a result of the Veteran's sun exposure while serving in Vietnam.  As rationale, Dr. R.L.K. described current medical information that linked sun exposure to the kinds of skin conditions diagnosed in the Veteran.  He further indicated that the Veteran's fair skin type and his numerous in-service sunburns were factors in the development of the skin condition. 

In August 2013, the Veteran underwent a VA skin diseases examination.  At that time, the examiner examined the Veteran in person and reviewed his claims file.  She found that the Veteran had been diagnosed with tumors and neoplasm of the skin, including malignant melanoma.  The VA examiner noted the removal of multiple moles and lesions since the Veteran's military service.  As regards the question of whether there was a nexus between his skin condition and his service in Vietnam, the VA examiner indicated that it was at least as likely as not that the Veteran's condition was incurred in or caused by his in-service sun exposure.  The Board notes that this conclusion appears to be in error, however, as the examiner's rationale for her conclusion indicated that his atypical moles and his epidermal cysts were not related to his military service.  She further opined that the Veteran was genetically predisposed to skin cancer and had significant sun exposure both as a civilian and on active duty, and that he was not treated for skin cancer while on active duty.  The VA examiner concluded that she could not opine on the Veteran's condition without resorting to speculation. 

It is the responsibility of the Board to assess the credibility and weight to be given to evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board may appropriately favor one opinion over another.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  However, the Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The "factually accurate, fully articulated, sound reasoning for the conclusion" contributes probative value to a medical opinion.  Id.   Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444 (2000).

Here, the Board finds that the medical evidence addressing the nexus between the Veteran's in-service sun exposure and his skin condition are in relative equipoise.  The Veteran's private doctor, who has treated him for his skin condition for 20 years, provided an adequate opinion that linked the condition to the in-service sun exposure.  In contrast, a VA examiner authored an opinion that, while unclear regarding some rationale, weighed against a finding of a nexus.  In light of the balance between the two, the Board is satisfied that the criteria for entitlement to service connection for a skin condition have been met, as the evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for residuals of removal of moles, claimed as a skin condition, is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


